Name: Commission Regulation (EEC) No 2284/81 of 7 August 1981 fixing the minimum price payable to producers for dried plums derived from prunes d' Ente and the amount of production aid for prunes for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 223/ 12 Official Journal of the European Communities 8 . 8 . 81 COMMISSION REGULATION (EEC) No 2284/81 of 7 August 1981 fixing the minimum price payable to producers for dried plums derived from prunes d'Ente and the amount of production aid for prunes for the 1981/82 marketing year Whereas application of those criteria requires the amount of the aid to be fixed at the level given below for Greece ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 111 8 / 8 1 (2 ), and in particular Article 3c thereof, Whereas Article 3a (3) of Regulation (EEC) No 516/77 requires the minimum price payable to producers to be calculated for Member States other than Greece on the basis of :  the minimum price level in force during the pre ­ vious marketing year, and  the trend in production costs in the fruit and vege ­ tables sector ; Whereas application of those criteria requires the minimum price to be fixed at the level given below for Member States other than Greece ; Whereas Article 3b of the same Regulation defined the criteria for fixing the level of production aid ; whereas application of those criteria requires the amount of aid to be fixed at the level given below for Member States other than Greece ; Whereas, with regard to Greece, Article 103 of the Act of Accession lays down that the minimum price payable to Greek producers is to be established on the basis of the prices paid in Greece to national producers during the reference period defined in Article 1 of Regulation (EEC) No 41 / 81 (3 ) and adapted to take account of the difference between Greek price levels and the price level fixed for the other Member States ; Whereas application of those criteria requires the minimum price to be fixed for Greece at the level given below ; Whereas, with regard to Greece , the said Article 103 defines the criteria for fixing the amount of produc ­ tion aid ; 1 . The minimum price payable to producers referred to in Article 3a (3 ) of Regulation (EEC) No 516/77 is hereby fixed for the 1981 /82 marketing year per 100 kilograms of dried plums derived from prunes d'Ente, ex grower, of size 66 fruit per 500 grams and with a moisture content of 21 to 23 % , at 154-12 ECU for Member States other than Greece and at the same level for Greece . 2 . For the marketing year in question , the amount of production aid for prunes within subheading 08.12 C of the Common Customs Tariff and referred to in Article 3a of Regulation (EEC) No 516/77 is hereby fixed, per 100 kilograms net for products of size 66 fruit per 500 grams, at 6810 ECU for Member States other than Greece and at the same level for Greece . 3 . Where processing is carried out outside the Member State where the raw material was produced, that Member State shall supply the Member State which pays the processing aid with proof that the requirement to pay the minimum price to producers has been complied with . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1981 . ( 1 ) OJ No L 73, 21 . 3 . 1977, p . 1 . ( 2 ) OJ No L 118 , 30 . 4 . 1981 , p . 10 . h) OJ No L 3 , 1 . 1 . 1981 , p . 12 . 8 . 8 . 81 Official Journal of the European Communities No L 223/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 August 1981 . For the Commission Poul DALSAGER Member of the Commission